OPFKE   OF THE   ATTORNEY   GENERAL.   STATE   OF TEXAS

    JOHN      CORNYN




                                                      October 17.2000



The Honorable Susan D. Reed                                   Opinion No. K-0294
Criminal District Attorney, Bexar County
300 Dolorosa, Fifth Floor                                     Re: Whether a city council may pay attorney’s
San Antonio, Texas 782053030                                  fees incurred to defend certain of its members in
                                                              prosecution for Open Meetings Act violations,
                                                              and related questions (RQ-0228-JC)


Dear Ms. Reed:

         You ask about the validity ofresolutions adopted by a city council authorizing payment from
city funds ofcity council members’ attorney’s fees, where city council members indicted for alleged
Open Meetings Act violations voted for the resolutions. A city council member is disqualified from
voting on a resolution to pay his or her legal fees, or the legal fees of another city council member
indicted on the same facts for the same offense. The resolutions were invalid. Even if they were
valid, we believe that a governmental body may not decide to pay the legal expenses incurred by a
public officer or employee in defending against a criminal prosecution until it knows the outcome
of the prosecution,     A governmental body may not reimburse an individual whose guilt is
established. If the city council were able to take valid action to pay the attorney’s fees of a city
council member, the fees could be paid from the revenues of the city’s water system operated under
chapter 402 of the Local Government Code.

        The criminal charges were brought against the city council members because a former city
council member was allegedly denied access to the public portion of a city council meeting on
November 23, 1999, which was called to discuss Elmendorf Police Department personnel in
executive session.’ The mayor, four city council members, and the chief of police of the City of
Elmendorf have been indicted for alleged violations of the Open Meetings Act at the November 23
meeting.2 The Elmendorf City Council met on April 16,2000, to vote on a resolution authorizing
the engagement and payment of counsel to represent the city council members in the prosecution.
See Request Letter, note 2, at 2. Five city council members voted on the resolution. One of the
council members had been appointed to replace a council member who resigned after his indictment
on Open Meetings Act violations and another had received immunity from prosecution.        See id.


         ‘See Brief from Michael S. Brenan, Ebnendorf City Attorney, to Elizabeth Robinson,         Chair, Opinion
Committee at 1 (June 2, 2000) (on file with Opinion Committee) [hereinafter Brenan Brief].

       ‘See Letter from Honorable Susan D. Reed, Criminal District Attorney, Bern       County, to Honorable John
Comyn, Texas Attorney General at 1-2 (May 2,200O) (on file with Opinion Committee)     [hereinafter Request Letter].
The Honorable    Susan D. Reed - Page 2            (X-0294)




These two city council members voted against the resolution, while the three city council members
who were under indictment voted in favor of it. See id.

        Because the April 16th resolution had been approved by the three city council members who
would benefit from it, it was reconsidered at another city council meeting held on April 20,200O.
At this meeting, the council approved three separate resolutions, each ofwhich authorized payment
of the legal fees for one of the three indicted city council members. Each indicted city council
member abstained from voting on the resolution that applied to him or her and the other two indicted
city council members voted in favor of it. See id.

         You ask the following questions about the city council’s action:

                 1. Can a member of a city council that was indicted for Texas Open
                Meetings Act violations vote on resolutions to employ and pay legal
                counsel to represent other members of the city council that were
                indicted for the same violations and to which the voting member is
                alleged to be a party?

                2. May the governing body of a municipality authorize payment of
                attorney’s fees incurred in defending the mayor and certain city
                council members following their indictments for Open Meetings Act
                violations occurring during a meeting of the city council?

                3. Can revenues from a municipal water utility system be utilized to
                pay legal counsel for representation of the mayor and certain city
                council members on Open Meetings Act violations if the resolution
                authorizing payment specified that the monies were to be derived
                from the city budget (i.e. general fund)?

Id. at 2.4.

        We consider the events of the meetings at which the city council members who had been
indicted for violating the Open Meetings Act voted to pay attorney’s fees to defend against these
charges. At the April 16 meeting, the resolution authorizing payment of the legal fees was adopted
by the vote of three city council members who had been indicted. At the April 20 meeting, each
indicted city council member abstained from voting on the resolution that applied to him or her, but
voted on the resolution applicable to the other indicted city council members. See id. at 2.

         In our opinion, the resolutions adopted at both meetings are invalid. This office has stated
in numerous opinions that apolitical subdivision may pay an officer’s or employee’s legal expenses
only if it makes the following determinations:   payment of the legal fees serves a public interest and
not merely the defendant’s private interest, and the officer or employee committed the alleged action
or omission forming the basis of the suit while acting in good faith within the scope of his or her
The Honorable    Susan D. Reed - Page 3            (JC-0294)




official duties. See Tex. Att’y Gen. Op. Nos. DM-488 (1998) at 2-3, JM-968 (1988) at 2-3, H-887
(1976) at 3; Tex. Att’y Gen. LA-24 (1973) at 2-3. It is extremely doubtful that an indicted council
member could address these questions disinterestedly when payment for his or her defense is at
stake. Public policy in Texas bars a public official from casting a deciding vote in a matter
concerning an issue in which he has a direct, personal interest. See Hager v. State ex rel. TeVault,
446 S.W.2d 43,49 (Tex. Civ. App.-Beaumont      1969, writ ref d n.r.e.); Tex. Att’y Gen. Op. No. IM-
824 (1987) at 8. See also Bradley v. State, 990 S.W.2d 245 (Tex. 1999). An indicted city council
member is disqualified from voting on payment of attorney’s fees for his or her defense.

         We moreover believe that the indicted city council members were disqualified from
approving the payment of attorney’s fees for the other council members indicted for the same
offense. We base our conclusion on State ex rel. La Crosse v. Averill, 110 S.W.2d 1173 (Tex. Civ.
App.-San Antonio 1937, writ refd), involving a quo warrant0 action to remove two city
commissioners    who were under indictment.      The city commissioners argued that the removal
procedure provided in the city charter must be exhausted before quo warranto could be brought. See
Averill, 110 S.W.2d at 1175. The court noted that the city council consisted of the two city
commissioners and the mayor, and under the city charter, these officials could be removed only by
their own votes, after they had conducted their own trial. See id. The court stated as follows:

                [T]he majority of the members of the commission are charged with
                the joint commission of a single offense            If under the charter
                provisions they be tried jointly, as they may be, they must pass
                directly upon their own joint guilt or innocence; if separately, then the
                mayor and one of the commissioners must pass upon the guilt or
                innocence of the other member for an offense in which it is alleged
                a majority jointly and equally participated, and for which it is alleged
                they each are equally and by the same facts guilty. The result is
                obvious: First, that from every consideration they will not prosecute
                or convict themselves or their coconspirator; and, second, their
                decisions in the matter would be void, since the Constitution, to say
                nothing of public policy, prohibits any judge from sitting “in any
                cases wherein he may be interested,“.

Id. at 1175-76 (citation omitted).

         The three city council members of the City of Elmendorfwere indicted for the same alleged
violation of the Open Meetings Act arising out of the same events and they have similar, if not
identical, personal interests in receiving an adequate defense against the charge. It would also be
extremely difficult for any of the indicted council members to make a disinterested determination
as to the other council members indicted for the same offense. On the basis of Averill, we believe
a court would hold that the three indicted city council members are disqualified from voting on a
resolution authorizing the payment from public funds of legal fees for him or herself or for any of
the other two indicted council members. Accordingly, we conclude that the resolutions adopted on
The Honorable    Susan D. Reed - Page 4            (X-0294)




April 16 and April 20 approving     the payment of attorney’s fees for the city council members are
invalid.

         Because the resolutions authorizing the payment ofcity council members’ attorney’s fees are
invalid, we need not address your remaining questions. However, your second question raises an
issue that warrants discussion: the city’s payment from public funds of officers’ and employees’
attorney’s fees in criminal cases. This office has written numerous opinions on the payment of
public servants’ legal expenses in civil cases brought against them individually. See, e.g., Tex. Att’y
Gen. Op. Nos. JM-968 (1988) (school district may expend funds in defense of lawsuit alleging
intentional tort); H-887 (1976) (general-law city may authorize expenditures for defense of city
employees and officials sued for actions within scope of public duties). When questions about
paying attorney’s fees in criminal cases have arisen, this office has in the past assumed that the
standards applicable in civil lawsuits are equally relevant to criminal cases. See Tex. Att’y Gen. Op.
No. DM-488 (1998) (appraisal district may reimburse chief appraiser for representation in criminal
proceeding); Tex. Att’y Gen. LO-97-049 (overruled to extent inconsistent with DM-488) (school
district may pay for legal representation of employee in a criminal proceeding); LO-89-012 (county
may pay attorney’s fees incurred in connection with grand jury investigations                of county
commissioners).    However, the payment from public funds to defend a public servant in a criminal
prosecution raises issues not necessarily raised in the context of a civil suit. Our discussion will
begin with a review of the opinions on payment of an officer’s or employee’s attorney fees in a civil
case.

        In Texas Attorney General Letter Advisory No. 24 (1973), this office addressed             the
predecessor of Local Government Code section 157.901, which provides in part:

                         (a) A county official or employee sued by any entity, other
                than the county with which the official or employee serves, for an
                action arising from the performance of public duty is entitled to be
                represented by the district attorney ofthe district in which the county
                is located, the county attorney, or both.

                          (b) If additional counsel is necessary or proper in the case of
                an official or employee provided legal counsel under Subsection (a)
                or if it reasonably appears that the act complained of may form the
                basis for the tiling of a criminal charge against the official or
                employee,      the official or employee is entitled to have the
                commissioners court of the county employ and pay private counsel.




TEX. Lot.   GOVT. CODEANN. 5 157.901(a), (b) (Vernon 1999). This provision does not entitle
county officers and employees to representation at public expense in criminal cases. See White v.
Eastland County, 12 S.W.3d 97, 103 (Tex. App.-Eastland 1999, no pet), Tex. Att’y Gen. Op. No.
The Honorable   Susan D. Reed - Page 5             (X-0294)




JM-755 (1987) at 3-5 (construing predecessor to provision in Local Government             Code section
157.901(b) on tiling a criminal charge against the official or employee).

         Letter Advisory No. 24 determined that using county funds to defend county officers and
employees sued individually would not violate Texas Constitution article III, section 52, which
prohibits grants of public money in aid of individuals.          See Tex. Att’y Gen. LA-24 (1973)
(addressing the predecessor of Local Government Code section 157.901, adopted as Act of May 24,
1973,63d Leg., R.S., ch. 644,1973 Tex. Gen. Laws 1765). It noted that “[plublic money cannot be
spent to defend private interests,” but “suits may be only nominally against individuals when they
are really designed to obstruct or control the legitimate performance of official duties.” Tex. Att’y
Gen. LA-24 (1973) at 2; see also City Nat’1 Bank ofAustin v. Presidio County, 26 S.W. 775,777
(Tex. Civ. App. 1894). Such litigation in fact does involve the interests ofthe county. See Presidio,
26 S.W. at 775. Seegenerally Tex. Att’y Gen. Op. No. JM-755 (1987) at 5 (suits brought by private
individuals against public servants for official acts may be merely vexatious). Letter Advisory No.
24 cautioned that the county could not provide a defense if only the defendant officer’s or
employee’s private interests were at stake, even though the suit was based on an action taken
ostensibly in the performance of public duties. See Tex. Att’y Gen. LA-24 (1973) at 3-4. It
concluded that representation of a county official or employee believed in good faith to have been
acting within the proper scope ofhis authority “is not illegal even though such confidence may prove
to have been misplaced.” Id. at 3.

         Other attorney general opinions determined that political subdivisions, including counties,
have common-law authority to pay the legal expenses of officers and employees in civil cases, where
the interests of the political subdivision are at stake. See Tex. Att’y Gen. Op. Nos. H-887 (1976)
(city); DM-488 (1998) (appraisal district); JM-968 (1988) (school district); M-726 (1970) (county).
The governing body’s decision to pay for an officer’s or employee’s defense is governed by the
standard articulated in Letter Advisory No. 24. See Tex. Att’y Gen. Op. Nos. JM-968 (1988) at 3
(board of trustees may pay trustee’s legal expenses if it determines that the suit involves the interest
of the school district and the officer’s “actions      were undertaken in good faith within the scope
of an official duty”); H-887 (1976) at 3 (when city council believes in good faith that the city’s
interests are at stake, even though an officer or employee is sued individually, the city may employ
an attorney to defend the action).

         Opinions subsequent to Letter Advisory No. 24 have reiterated the importance of the
governmental body’s good faith belief that a public servant acted within the proper scope of his or
her authority and, more important, have stated that the disposition of the lawsuit is irrelevant to the
question of paying attorney’s fees. See Tex. Att’y Gen. Op. Nos. JM-968 (1988) at 2-3 (school
board may pay legal expenses of trustee sued for intentional tort if it makes the proper
determinations   and need not conclude that the officer is blameless); MW-252 (1980) at 1 (the
propriety of defending an action against a public officer or employee “‘is not made dependent upon
the outcome of the litigation, but upon the bona fides of the governing body’s motive”‘) (quoting
Tex. Att’y Gen. Op. No. H-70 (1973) at 5). See also Tex. Att’y Gen. Op. No. DM-488 (1998) at 6.
The statute at issue in Letter Advisory No. 24 authorized the county to provide an attorney for a
The Honorable    Susan D. Reed - Page 6           (X-0294)




county officer or employee soon after the lawsuit was filed, so that this statement was reasonable
in the context of that opinion and in any other case where the decision to represent was made soon
after the lawsuit was filed. See Tex. Att’y Gen. Op. No. DM-107 (1992) at 3 ‘(overruled to extent
inconsistent withDM-488); Tex. Att’y Gen. LO-90-93, at 2-3 (overruled to extent inconsistent with
DM-488). For several years, this office took the position that reimbursement was not permissible
and that the governmental body’s decision must be made early in the litigation. Attorney General
Opinion No. DM-488 (1998) finally made it clear that a political subdivision could reimburse an
officer or employee for legal expenses incurred in a suit challenging actions taken within the scope
ofhis or her official authority. See Tex. Att’y Gen. Op. No. DM-488 (1998) at 3, overruling input,
Tex. Att’y Gen. Op. No. DM-107 (1992); Tex. Att’y Gen. LO-97-065, LO-97-049, and LO-90-93.

         The major issue in Attorney General Opinion DM-488 was whether an appraisal district was
permitted to reimburse the chief appraiser for legal expenses after thejudicial proceedings were over.
No emphasis was given to the fact that the appraiser had been a defendant in a criminal prosecution.
The fact that the chief appraiser prevailed in the action was said to be irrelevant to the appraisal
board’s decision to reimburse. See Tex. Att’y Gen. Op. No. DM-488 (1998) at 6. See also Tex.
Att’y Gen. LO-89-12, at 3 (approving payment of county judge’s and county commissioners’
attorney’s fees incurred in connection with grand jury investigation); Tex. Att’y Gen. Op. No. MW-
252 (1989) (addressing payment of attorney’s fees for public officer who lost civil suit).

         However, we believe the outcome is particularly important when a public official faces
criminal charges brought by the state, rather than a civil suit brought by a private individual. See
generally white v. Eastland County, 12 S.W.3d at 104 (more safeguards against criminal actions
being tiled than civil lawsuits). This view is consistent with most of the Texas authorities on
payment from public funds of a public servant’s legal fees in a criminal prosecution, as well as
authorities from other states. Cf: City of Corsicana v. Babb, 290 S.W. 736 (Tex. Comm’n App.
1927, judgm’t adopted) (authority of city to employ an attorney to defend policemen indicted for
killing an individual in attempt to arrest him).

         Two cases involving the actions of the Del Rio city commission in issuing bonds and
warrants found it unlawful for city commission members to approve payment oftheirown attorney’s
fees to defend against prosecutions for offenses charged in either their private or official capacity.
See City ofDelRio Y.Lowe, 111 S.W.2d 1208, 1219 (Tex. Civ. App.SanAntonio             1937), rev’don
other grounds, 122 S.W.2d 191 (Tex. 1938) State ex rel. La Crone v. Averill, 110 S.W.2d 1173
(Tex. Civ. App.-San Antonio 1937, writ refd). The court of civil appeals decision in Lowe found
that there was no public purpose in the city’s paying legal fees for the city commissioners and that
the city commissioners also had a conflict in approving payment of their own attorney’s fees. See
Lowe, 111 S.W.2d at 1218-19; see also white v. Eastland County, 12 S.W.3d at 103 (discussing
Lowe and AverdO.

        While the conclusion in Lowe that no public purpose was served by the city’s paying the city
commissioners’ legal fees has not been overruled, we believe the strict prohibition against using
public funds to defend public officers in criminal prosecutions would not be followed today. The
The Honorable   Susan D. Reed - Page 7            (X-0294)




court in Crider v. Cox, 960 S.W.2d 703 (Tex. App.-Tyler 1997, pet. denied), addressed the county’s
attempt to pay an attorney for representing the county judge in misdemeanor charges of attempting
to secure dismissal of traffic tickets in cases before his court. Upon trial of the charges, the county
court-at-law decided in the county judge’s favor by quashing the indictment. See Crider, 960
S.W.2d. at 704. The attorney submitted his hill, which the commissioners court approved without
the county auditor’s approval.       See id. The attorney tiled a mandamus proceeding against the
auditor to compel her to audit and approve the bill and issue and sign a county check in payment of
his claim. See id.

       The application for the writ of mandamus was denied because the auditor’s approval of the
claim was a discretionary act. See id. at 707. In deciding whether to approve the bill, “the Auditor
was required to resolve several daunting questions,” including the following:

                       (1) Was [the County judge’s] conduct leading to the criminal
                charges undertaken in the performance of [his] public duties as
                County judge?




                        (3) [Was] the County obligated to pay for legal services when
                there was no agreement or contract between the county and the
                claimant before the services were rendered?

Id. The court noted that the attorney offered no rationale to explain the county’s interest in the
dismissal of the traffic tickets and that a legal opinion received by the auditor from the criminal
district attorney had found that county funds could not be expended on the countyjudge’s legal fees.
See id. n. 4. Crider suggests that the conduct giving rise to the criminal prosecution must be closely
scrutinized.

         In white v. Eastlund County, the county sheriff sued the county for payment of his costs in
defending against criminal charges for removing a private fence blocking a county road, acting at
the direction of the commissioners court and with the assistance of a county commissioner.      The
court determined that the county had no duty to defend the sheriff and stated as follows:

                In other jurisdictions,  both statutory and common law generally
                authorize reimbursement      only if the underlying suit or criminal
                charge arose out of the good faith discharge of an official duty in
                which the government or public had an interest and if the official
                prevailed in that suit. Many state courts, like Texas, have found that
                there is a discretionary power to reimburse officials for their legal
                fees, but others have found a duty of reimbursement         where the
                official was successful.
The Honorable   Susan D. Reed - Page 8            (JC-0294)




                         The policy issues are best considered by our legislature. The
                Texas legislature has addressed the problem of tiivolous lawsuits
                against county employees and their cost of counsel in Section
                157.901 [of the Local Government Code]. Although there may be
                more safeguards against criminal actions being tiled than civil
                lawsuits, the legislature may wish to consider when or if county
                officials and employees should be entitled to reimbursement for legal
                fees spent in defending against criminal charges arising out of actions
                clearly done in the scope of their duties.
12 S.W.3d at 104 (citation omitted).

          The legislature has in fact authorized the state under certain circumstances to pay the
attorney’s fees incurred by state officers and employees in defending a criminal prosecution. This
statute is included in chapter 104 of the Civil Practices and Remedies Code, which provides for
indemnifying state officers and employees for damages and other costs adjudged against them in a
lawsuit based on conduct in the scope of their employment. See TEX. CIV. PRAC.&REM. CODEANN.
$5 104.001, ,002 (Vernon 1997). Section 104.0035 ofthe code provides for indemnifying a state
officer or employee for reasonable attorney’s fees incurred in defending a criminal prosecution if
“the attorney general determines that the conduct for which the person is criminally prosecuted could
give rise to a civil cause of action covered by Section 104.002 [providing for indemnification in civil
suits].” Id. 5 104.0035(a)(2). There are additional conditions. The person must be found not guilty
after a trial or appeal, or the complaint, information, or indictment must be dismissed without a plea
of guilty or nolo contendere being entered and it must have been dismissed because it was based on
mistake, false information, or a similar error. See id. 5 104.0035(a)(3), (4). Thus, section 104.0035
is directed at indemnifying only the innocent public servant for attorney’s fees incurred in defending
a criminal action.

         Because no legislation applicable to political subdivisions governs the payment of attorney’s
fees in criminal cases, we must answer your second question on the basis of the policy reflected in
analogous statutes, the cases cited in this opinion, and the law of other states. See generally
Kimberly K. Winbush, Annotation, Payment of Attorneys’ Services in Defending Action Brought
Against OfficialsZndividuallyas    Within Power or Obligation ofPublicBody,47      A.L.R. 5th 553,599
(1997) (legal fees of public officials may be paid from public funds only if the official successfully
defends criminal charges arising from his or her official responsibilities).   We find a Florida case
helpful in defining the public interest that might be served by spending public funds to defend
members of a governmental body against prosecution for Open Meetings Act violations. See Askew
v. Green, Simmons, Green and Hightower, P.A., 348 So. 2d 1245 (Fla. Dist. Ct. App. 1977), cert.
denied, 366 So. 2d 879 (Fla. 1978). Askew addressed the validity of acounty ordinance authorizing
the payment of public funds for a county commissioner’s successful defense of prosecution for
violation of the “open public meetings law.” Id. at 1246-47. The ordinance benetitted only those
commissioners whose alleged offense was conducting public business in private, and who were not
found guilty. See id. It did not purport to authorize payment for legal expenses of commissioners
The Honorable    Susan D. Reed - Page 9            (X-0294)




charged with “bribery, acceptance ofunauthorized    compensation, or other general criminal statutes.”
Id.

         The court found that the expenditure served a public purpose, not the private interest of the
individual county commissioners, stating that:

                there is no public interest in defending guilty officials from
                prosecution. But it does not follow, absent general law declaring it,
                that the legislative body of a county is incompetent to relieve
                innocent officials, prosecuted      as officials for conduct while
                discussing or taking action on county business, from the financial
                burden of unjustified prosecutions.

Id. at 1248. Thus, the county could reasonably find that there was a public purpose in expending
public funds to pay “certain costs ofunjustitied criminal prosecutions ofcounty officers” for alleged
violations of the public meetings act. Id.

         Both the Florida case and Texas Civil Practices and Remedies Code section 104.0035 require
the officials to be innocent of the charges as a condition to payment of the attorney’s fees from
public funds. We believe that a Texas court would find that a city governing body is authorized, but
not required, to reimburse a member of the city council for attorney’s fees incurred in defending
against criminal charges under the Gpen Meetings Act, that the act must have been done in the bona
tide performance of official duties and that a public interest, rather than a private interest of the
individual officer, is served by the expenditure. See generally Tex. Att’y Gen. Op. No. JM-824
(1987) at 2 (lawfulness of spending public funds to protect public interest in suit against a public
official or employee is a question of fact). Most important, we believe a Texas court would hold,
like the Florida court in Askew, that there is no public interest in defending a guilty official from
prosecution.

         The city may not pay the expenses of an official who is found guilty ofthe charges and must
therefore defer its decision to pay the legal expenses until after disposition of the charges. Attorney
General Opinion DM-488 is overruled as to its statement that the outcome ofthe criminal case is not
relevant to the appraisal board’s decision to reimburse the chief appraiser for his attorney’s fees in
defending against a criminal charge.

         You finally ask whetherrevenues    from themunicipal waterutility system maybe used to pay
the attorney’s fees of the mayor and city council members if the resolution authorizing payment
specified that the monies were to be derived from the city budget, i.e., the general fund. See Request
Letter, supra note 2, at 1,4. The resolutions adopted by the city council called for the city’s budget
to be amended for the “stated purpose.” Id. at 4. After the meeting, it was apparently determined
that there were insufficient funds in the general fund to pay the approved legal fees, and the mayor
ordered the city secretary to pay the attorney’s fees from the water system fund. See id. Because
we concluded that the city council resolutions authorizing payment ofthe attorney’s fees are invalid,
The Honorable   Susan D. Reed - Page 10           (JC-0294)




your third question is hypothetical. We will, however, address the use of city water revenues to pay
attorney’s fees where such fees have been validly authorized.

         The City ofElmendorfowns       and operates its own water department as authorized by chapter
402 of the Local Government Code. See Brenan Brief, supra note 1, at 3. The revenues of the
department are not encumbered by bonds or impact fees. See id. Section 402.001(b) of the Local
Government Code provides that “[a] municipality may purchase, construct, or operate a utility
system inside or outside the municipal boundaries and may regulate the system in a manner that
protects the interests of the municipality.” See TEX. LOC. GOV’TANN. 5 402.001(b) (Vernon 1999);
see also id. § 402.001(a) (defining utility system to mean a “water, sewer, gas, or electricity
system”). According to the plain meaning of section 402.001(b) of the Local Government Code, a
city may regulate a utility system to protect the interest of the city. See TEX. GOV’T CODEANN.
5 311.01 l(a) (Vernon 1998) (stating that words of statutes are to be read in context and construed
according to the rules of grammar and common usage). A city may collect sewer charge revenues
that render a profit to the city and may place them in the general revenue fund to use for public
purposes. See Bexar County Y. City of San Antonio, 352 S.W.2d 905, 908 (Tex. Civ. App.-San
Antonio 1961, writ dism’d); see also City of Texarkana v. Wiggins, 246 S.W.2d 622 (Tex. 1952)
(city operated water system at a profit). The water system revenues of City of Elmendorf are
handled in the same way. The city’s attorney informs us that “[tlhe Elmendorf water system is
proprietary in nature, and provides the bulk of the revenues for operation of the city government.”
Brenan Brief, supra note 1, at 3. Accordingly, we find no statutory prohibition against placing water
system revenues in the city’s general fund to be used for public purposes. The city’s budget must
in fact show “the funds received from all sources during the preceding year,” and the “funds
available from all sources during the ensuing year.” TEX. LOC.GOV’TCODEANN. § 102.003(b)(3),
(4) (Vernon 1999). If the city council were to take valid action to pay the attorney’s fees of a city
council member, the fees could be paid from water system revenues.
The Honorable   Susan D. Reed - Page       11      (JC-0294)




                                        SUMMARY

                         A city council member is disqualified from voting on a
                resolution to pay his or her own legal fees or the legal fees of another
                city council member indicted on the same facts for the same offense.

                        Although it is not required to do so, a city council may spend
                public funds to reimburse a city council member for the legal
                expenses of defending against an unjustified prosecution for Open
                Meetings Act violations.     It may not decide to pay for such legal
                expenses until it knows the outcome ofthe criminal prosecution. The
                city may not pay the expenses of a city council member who is found
                guilty of such violations.

                         If the city council were able to take valid action to pay the
                attorney’s fees of a city council member, the fees could be paid from
                the revenues of the city’s water system revenues operated under
                chapter 402 of the Local Government Code.

                        Attorney General Opinion No. DM-488 (1998) is overruled
                with respect to its statement that the disposition of charges in a
                criminal case against a chief appraiser is not relevant to the appraisal
                board’s decision to reimburse him for his legal fees in defending
                against the charges.




ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General - Opinion Committee